internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-118992-99 cc dom p si b1 date district_director taxpayer’s name years involved date of conference legend taxpayer’s address taxpayer’s identification no d1 d2 d3 d4 d5 d6 d7 d8 d9 d10 d11 d12 year a b x y z p1 p2 p3 n1 n2 n3 n4 n5 n6 n7 n8 n9 n10 n11 n12 n13 n14 n15 n16 n17 n18 n19 n20 n21 n22 n23 n24 n25 n26 n27 n28 n29 n30 n31 n32 n33 n34 n35 n36 n37 n38 n39 n40 n41 n42 n43 n44 n45 n46 n47 n48 n49 n50 n51 n52 n53 n54 tr1 tr2 tr3 tr4 tr5 tr6 reit issue s whether the transactions resulting in the reconfiguration of p1 into an umbrella partnership real_estate_investment_trust effectuated a disguised sale of a portion of the original partners interests in p1 to p3 and reit alternatively should the distribution of the loans from p1 to p2 be treated as a distribution of the loans to the original partners conclusion s the transactions resulting in the reconfiguration of p1 into an umbrella partnership real_estate_investment_trust effectuated a disguised sale of a portion of the original partners’ interests in p1 to p3 and reit alternatively the transactions resulting in the reconfiguration of p1 into an umbrella partnership real_estate_investment_trust effectuated a disguised sale of a portion of p2's partnership_interest in p1 to p3 and reit the distribution of the loans from p1 to p2 should be treated as a distribution to the original partners facts prior to d1 a was the principal_shareholder of x a real_estate management_corporation in the business of leasing and managing large regional shopping centers in the united_states the shopping centers were originally owned by separate partnerships with various partners on d1 p1 was formed by a x other members of a’s family and other executives and investors the original partners the p1 partnership_agreement contemplated that p1 would lend n1 dollars to the original partners except x on d1 tr1 and tr2 made a nonrecourse loan the tr loan to p1 in the principal_amount of n2 dollars of which n3 dollars was loaned in cash n4 dollars was deposited into escrow and n5 dollars was deducted in advance from the principal_amount of the loan as original_issue_discount the tr loan terms contemplated p1's loan of n1 dollars to the original partners except x and provided that the funds received by p1 other than the n4 dollars deposited into the escrow fund were to be loaned to the original partners except x the tr loan required_interest to be paid on the d2 of each month with an interest rate of n6 annually through d3 and at n7 annually from d4 with the principal_amount outstanding due in n8 installments dating from d4 through d5 on d1 tr1 and tr2 paid n9 dollars to p1 in exchange for an option the tr option to acquire a n10 limited_partnership_interest in p1 the tr option agreement contemplated p1's loan of n1 dollars to the original partners except x the tr option could not be exercised prior to d6 and was to expire on d4 the exercise price of the tr option was an amount not less than n11 dollars equal to the sum of the principal_amount of the tr loan outstanding and the aggregate amount of all capital distributions previously made and less n12 dollars the initial exercise price of the tr option was n13 dollars on d1 p1 used the n1 cash proceeds received from the tr loan and tr option to make secured term loans the loans to each of the original partners except x the borrowers in proportion to each partner’s percentage in p1 n14 of each borrower’s share of the loans a total of n15 dollars was paid into an escrow fund and n16 of each borrowers share of the loans a total of n17 dollars was retained by p1 and credited to the borrower’s capital accounts as contributions to capital the provide that interest on the loans is to be paid monthly out of the funds deposited into the escrow fund the loans had a fixed annual interest rate of n18 payable monthly in arrears prepayment of the loans is not permitted except in limited circumstances the borrowers and x pledged as security for the loans their partnership interests in p1 their interest in the escrow fund all other monies and property deposited by or received for their account such monies and property held by p1 and distributions made prior to a certain date such distributions to be deposited into the escrow fund p1 pledged as security for the tr loan its interest in the shopping centers and the parcels of land adjacent to or related to such shopping centers its beneficial_interest in the tr6 a_trust established on d1 having a as its sole trustee and p1 as its sole beneficiary the capital stock of y a corporation wholly owned by p1 the loans its interest in the tr loan escrow fund its security_interest in the partnership interests of the borrowers and x and any other security given to p1 by the borrowers as security for the loans on d7 tr3 purchased an n19 interest in the tr option and the tr loan from tr1 and tr2 in year a p1 the original partners tr1 tr2 and tr3 decided to reconfigure p1 as an umbrella partnership with an initial_public_offering of a real_estate_investment_trust the reconfiguration the parties implemented a plan to sell shares of reit to the public admit reit tr1 and tr2 as general partners in p1 and qualify reit as a real_estate_investment_trust on d8 p2 was formed the original partners contributed n20 of their p1 partnership interests to p2 in return for n21 of the p2 partnership interests valued at n22 dollars tr4 made a contribution of n23 of its n24 interest in the b shopping center valued at n25 dollars in exchange for an n26 limited_partnership_interest in p2 the grantor of tr4 is a close personal friend of a z a corporation wholly owned by tr5 an original partner a revocable_trust owned by a contributed a note in the amount of n27 dollars to p2 in exchange for a n28 general_partnership interest in p2 fourteen days later on d9 p2 contributed its n29 interest in the b shopping center originally contributed to p2 by tr4 to p1 tr4 contributed its remaining n8 interest in the b shopping center to p1 in exchange for an n30 limited_partnership_interest in p1 on d10 tr1 tr2 and tr3 released their security interests in the loans and the borrower’s p1 partnership interests as collateral for the tr loan in consideration for a and other members of the original partners guaranties in favor of tr1 tr2 and tr3 as security for the tr loan on d10 p1 transferred the loans with a fair_market_value of n31 dollars and a book_value of n1 dollars to p2 each borrower pledged its interest in p2 to p2 and agreed that such partnership_interest together with its interest in the restated escrow fund and all other monies and property deposited by it or received for its account would be held by p2 as security for the loans all operating distributions from p2 to any borrower were required to be deposited into the restated escrow funds on d11 reit made its initial_public_offering of stock as a real_estate_investment_trust selling n32 of its shares to the public on d9 reit transferred n33 dollars and n34 of its shares to p3 a partnership formed by tr1 and tr2 and p3 transferred n35 of its interest in the tr loan and its n36 interest in the tr option to reit reit transferred n37 dollars and n38 of its shares to tr3 and tr3 transferred its n19 interest in the tr loan and its n19 interest in the tr option to reit on d9 reit contributed to p1 the tr option its interest in the tr loan payment of n39 dollars in expenses_incurred by p1 during reit’s initial_public_offering in exchange for a n40 general_partnership interest in p1 on d9 p3 contributed its remaining portion of the tr loan valued at n41 dollars to p1 in exchange for a n42 general_partnership interest in p1 as a result of these transactions the tr loan which represented a n53 dollar liability to p1 was retired on d12 as part of the reconfiguration reit purchased a n43 interest in p1 from p3 leaving reit with a n44 interest in p1 and p3 with an n45 interest in p1 after the reconfiguration reit was held n32 by the public n46 by tr3 n47 by p3 and n48 by the original partners after the reconfiguration p1 was held n49 by reit n45 by p3 n50 by p2 n51 by the original partners the original partner’s interest in p1 included its n51 direct interest in p1 and its n21 interest in p2's n50 interest in p1 and its n48 interest in reit’s n49 interest in p1 the original partner’s aggregate partnership_interest in p1 was n52 pursuant to the reconfiguration the escrow fund was restated for each of the borrowers a sub-escrow account was established as part of the restated escrow fund each sub-escrow account was allocated a portion of the funds which were deposited in the restated term_loan escrow account at its inception for each of the borrowers the amount deposited in the sub-escrow account at its inception was sufficient to pay the interest owed by that borrower to p2 for one month on the d2 day of each month a withdrawal is made from each sub-escrow account of the amount needed to pay the interest for one month to p2 for that borrower on the same day p2 distributes n45 of its available cash to all of its partners law and analysis issue one disguised sale of a partnership_interest background of sec_707 sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers described in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated either as occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership the legislative_history of sec_707 indicates that the provision was adopted as a result of congress’ concern that taxpayers were deferring or avoiding tax on sales of partnership property including sales of partnership interests by characterizing sales as contributions of property including money followed or preceded by a related partnership_distribution see s prt no vol i 98th cong 2d sess hereinafter s prt h_r rep no pt 98th cong 2d sess hereinafter h_r rep specifically congress was concerned about court decisions that allowed tax-free treatment in cases which were economically indistinguishable from sales of property to a partnership or another partner see s prt pincite h_r rep pincite discussing jupiter corp v united_states no ct_cl and communications satellite corp v united_states ct_cl both of which involved the disguised sale of a partnership_interest congress believed that these transactions should be treated for tax purposes in a manner consistent with their underlying economic_substance see s prt pincite h_r rep pincite in the legislative_history to sec_707 congress explained that pursuant to sec_721 gain_or_loss is generally not recognized on the contribution of property to a partnership in return for a partnership_interest and pursuant to sec_731 distributions of money from a partnership to a partner are generally tax-free to the extent of the adjusted_basis of the recipient partner’s interest in the partnership see s prt pincite h_r rep pincite congress referred to treasury regulations issued under sec_721 and sec_731 in its discussion of disguised sales see s prt pincite h_r rep pincite the sec_721 regulations provide that if the transfer of property by a partner to a partnership results in the receipt by the partner of money or other consideration including a promissory obligation fixed in amount and time for payment the transaction will be treated as a sale_or_exchange rather than a contribution sec_1_721-1 see s prt pincite h_r rep pincite these regulations require that the substance of the transaction rather than its form will govern in such cases see s prt pincite h_r rep pincite the regulations issued under sec_731 provide that if a contribution of property is made to a partnership and within a short time before or after such contribution other_property is distributed to the contributing_partner and the contributed_property is retained by the partnership or within a short time after such contribution to the partnership contributed_property is distributed to another partner tax free distribution treatment may not apply sec_1 c see s prt pincite h_r rep pincite8 the regulations deny tax-free treatment if a purported distribution was in fact made to effect an exchange of property between two or more of the partners or between the partnership and a partner see s prt pincite h_r rep pincite8 congress expressed its concern that the regulations issued under sec_721 and sec_731 may not always prevent de_facto sales of property to a partnership or another partner from being structured as a contribution to the partnership followed or preceded by a tax-free distribution from the partnership see s prt a h_r rep pincite congress specifically discussed case law that permitted results which were economically indistinguishable from a sale of all or part of the property despite the regulations described above and enacted sec_707 to expressly prohibit such transactions see jupiter corp v united_states no ct_cl communications satellite corp v united_states ct_cl s prt pincite h_r rep pincite legal analysis the reconfiguration can be viewed as a disguised sale of a partnership_interest in either of two ways as discussed below p2’s ownership of the loans and interest in p1 lacked economic_substance and should be disregarded for federal_income_tax purposes accordingly the true economic_substance of the reconfiguration is a disguised sale by the original partners of interests in p1 to p3 and reit however even if p2’s ownership of the loans and p1 interest were respected the reconfiguration still would represent a disguised sale by p2 of interests in p1 to p3 and reit p2’s ownership of the loans and p1 interests should be disregarded to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir 81_tc_184 aff’d in part and rev’d in part 752_f2d_89 4th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite when p2 was formed the original partners contributed interests in p1 to p2 z contributed a note in the amount of n27 dollars to p2 in exchange for a n28 general_partnership interest in p2 and tr4 contributed its interest in the b shopping center which was contributed to p1 fourteen days later to p2 in exchange for an n26 limited_partnership_interest in p2 z and tr4 were the only partners other than the original partners who were partners in p2 z is a corporation wholly owned by tr5 an original partner which is a revocable_trust wholly owned by a an original partner tr4 is a revocable_trust wholly owned by a close personal friend of a as among the original partners their interests in p2 were held in the same proportions as their interests in p1 the insertion of p2 into the reconfiguration cannot avoid the result that the substance of the reconfiguration was a sale of a portion of the original partners’ p1 partnership interests to p3 and reit p2's only purpose in the reconfiguration was to assist the original partners in deferring the tax they would have to realize upon a distribution of the loans the transfers by z and tr4 were nominal in comparison to the value of p2 and were made by parties who either were controlled by or had close personal relations with the original partners absent the participation by z and tr4 the ownership of p2 was the mirror image of the ownership of p1 the accommodation transfers by z and tr4 were intended merely to provide p2's ownership of the loans with some modicum of substance and do not support treating p2 as the true owner of the loans or the interests in p1 see estate of 469_f2d_219 accommodation transfer disregarded in applying sec_351 79_tc_888 the transfer of a note to an entity wholly- owned by a taxpayer debtor has been held to cause debt to be disregarded in an abusive transaction the release of the loans as security for the tr loans and the subsequent distribution of the loans to p2 rather than the original partners was an attempt to defer the tax the original partners would have to recognize upon a distribution of the loans to them as both the borrower and the predominant lender of the loans the original partners were essentially required to repay themselves the amount due on the loans p1's distribution of the loans to p2 was in substance a distribution to the original partners p2's ownership of the loans should be disregarded and the distribution of the loans to p2 should be treated as distributions to the original partners see 873_f2d_879 5th cir court disregarded sale-leaseback to partnership with certain partners who were unrelated to the transferor 16_tc_356 aff’d 194_f2d_539 9th cir sale-leaseback to commonly controlled_partnership was disregarded unger ustc sale-leaseback to taxpayer’s mother was disregarded valley camp coal co v commissioner t c memo in substance the taxpayer was the purchaser of the property the corporation the taxpayer formed was merely a conduit through which the taxpayer paid the purchase_price the circular manner in which monthly interest is paid on the loans reinforces the conclusion that p2's ownership of the loans should be disregarded pursuant to the reconfiguration the loan escrow account was restated and a sub escrow account was established for each of the original partners each sub- escrow account was allocated a portion of the funds deposited in the term_loan escrow account at its inception sufficient to pay the interest for one month owed by that borrower on d2 of each month a withdrawal was made from each sub-escrow account of the amount needed to pay the interest for one month to p2 for that borrower on the same day a deposit of the same amount was made to each sub-escrow account which was treated as a distribution from p2 this circular flow of funds leaves both the original partners and p2 in the same position as if no monthly interest payment has been made which supports the conclusion that p2’s ownership of the loans should be disregarded see 925_f2d_348 the circular flow of funds through three organizations as a result of the money circle scheme left each of them in essentially the same position as if no contribution had been made disguised sale by the original partners to p3 and reit the substance of the reconfiguration is similar to the substance of the transactions in jupiter and communications satellite cases cited by congress as part of the reason for enacting sec_707 to prohibit disguised sales of partnership interests when p1 distributed the loans to p2 the original partners no longer had an obligation to repay p1 the borrowed funds although in form the original partners still had an obligation to p2 to repay the borrowed funds the borrowers essentially owed the funds to themselves because they were directly or indirectly both the borrower and the lender of the funds when p1 distributed the loans in partial_liquidation of p2's and hence the original partners’ interests in p1 and the holders of the tr loan converted their debt interest into an equity_interest in p1 by contributing the tr loan to p1 a permanent shift in the equity ownership of p1 occurred the reconfiguration was in substance a sale by the original partners of a portion of their equity_interest in p1 to p3 and reit undertaken through related contributions to and distributions from p1 the kind of transaction that sec_707 is intended to prevent in order to re-characterize a transfer of property to a partnership as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_707 requires that three elements be satisfied first there must be a direct or indirect transfer of money or other_property by a partner to a partnership on d9 p3 made a contribution of its interest in the tr loan valued at n41 dollars to p1 in exchange for a n42 general_partnership interest in p1 and reit contributed its interest in the tr option its interest in the tr loan and n39 dollars as payment for expenses_incurred by p1 during reit’s initial_public_offering to p1 in exchange for a n40 general_partnership interest in p1 for purposes of the application of the sec_707 disguised sale rules both p3 and reit are treated as partners of p1 second it must be shown that there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner on d10 tr1 tr2 and tr3 released their security interests in the loans and the borrower’s p1 partnership interests as collateral for the tr loan also on d10 p1 transferred the loans with a fair_market_value of n31 and a book_value of n1 to p2 because p2's ownership of the loans should be ignored for federal_income_tax purposes the original partners should be treated as receiving their pro_rata share of the loans distributed to p2 which effectively resulted in the cancellation of that portion of the loans third the transfers described in the previous two paragraphs when viewed together must be properly characterized as a sale_or_exchange of property therefore to satisfy the third requirement of sec_707 it must be shown that the transfers by reit and p3 to p1 and the transfer by p1 of the loans was in substance a sale_or_exchange of p1 partnership interests between the original partners and p3 and reit prior to the reconfiguration p3 held no partnership interests in p1 pursuant to the reconfiguration on d9 p3 acquired a direct interest in p1 by contributing its interest in the tr loan valued at n41 dollars to p1 in exchange for a n42 general_partnership interest in p1 on d12 p3 sold n43 of its interest in p1 to reit which left p3 with an n45 interest in p1 after the reconfiguration prior to the reconfiguration reit held no partnership interests in p1 and was in fact wholly owned by p1 pursuant to the reconfiguration on d9 reit contributed to p1 the tr option acquired that same day from p3 and tr3 its interest in the tr loan also acquired that same day from p3 and tr3 and n39 dollars as payment for expenses_incurred by p1 during reit’s initial_public_offering to p1 in exchange for a n40 general_partnership interest in p1 reit then purchased a n43 partnership_interest in p1 leaving it with a n44 interest in p1 after the reconfiguration prior to the reconfiguration the original partners directly held n54 of the partnership interests in p1 after the reconfiguration the original partners directly held n51 of the partnership interests in p1 and indirectly held n21 of p2's n50 interest in p1 and n48 of reit’s n49 interest in p1 so that the original partners aggregate partnership_interest in p1 was n52 after the reconfiguration the original partners in substance were no longer liable on the loans p1's distribution of the loans resulted in a n1 dollar decrease in p1 partnership assets p3 and reit’s related transfers of their interests in the tr loan representing an n53 liability to p1 resulted in the elimination of a p1 partnership_liability in the amount of n53 dollars the effect of these related transfers was equivalent to reit and p3 transferring cash to the original partners in exchange for interests in p1 which the original partners then used to pay off the loans owed to p1 which p1 then used to pay off the tr loan owed to p3 and reit accordingly the transfers between p1 p3 and reit are more properly treated as a sale_or_exchange of a portion of the original partner’s p1 partnership interests to reit and p3 a result that treats the transfers in a manner consistent with their underlying economic_substance therefore we conclude that for purposes of the disguised sale rules under sec_707 the reconfiguration was a sale_or_exchange a portion of the original partners’ p1 partnership interests to reit and p3 disguised sale by p2 to p3 and reit even if p2's ownership of the loans is respected for federal_income_tax purposes the reconfiguration still should be treated as a disguised sale of a p1 partnership_interest by p2 to p3 and reit all of the requirements of sec_707 are satisfied as between p2 on the one hand and p3 and reit on the other first there was a transfer of property the tr loan and tr option by partners p3 and reit to a partnership p1 second there was a related transfer of property the loans by the partnership p1 to another partner p2 third these transfers when viewed together are properly viewed as a sale_or_exchange of property the substance of the transaction as between p2 and p3 and reit was a transfer of a portion of p2's interest in p1 to p3 and reit in exchange for a third-party note ie p2 became entitled to payments on the term_loan absence of regulations regarding disguised sales of partnership interests although the service has not promulgated regulations for disguised sales of partnership interests under sec_707 income_tax regulation sec_1 is reserved it may enforce sec_707 in the context of a disguised sale of a partnership_interest in the absence of regulations see 102_f3d_932 7th cir although the statute provided to the extent provided in regulations the plain language of the statue directs a single conclusion 106_tc_216 regulations contemplated under sec_2663 is not a necessary precondition to the imposition of the generation-skipping_transfer_tax on transfers involved in the case revrul_91_47 service enforced sec_108 which applies to the extent provided in regulations before the regulations were issued the plain language of the statute as confirmed by the legislative_history imposes liability on the taxpayer in this case issue two distribution of notes to the original partners as discussed above p2’s ownership of the loans should be disregarded for federal_income_tax purposes accordingly even if the reconfiguration is not treated as a disguised sale of a partnership_interest under sec_707 the loans still should be treated as having been distributed to the original partners thus resulting in a deemed_distribution of cash to the original partners and gain recognition to the extent of cash deemed to be received in excess of the original partners’ basis in their partnership interests sec_1_731-1 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
